Exhibit 10.4

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    3    

2. AMENDMENT/MODIFICATION NO.

044

 

3. EFFECTIVE DATE  

01/31/2016

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                  CODE   5ASNET  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)     CODE     5ASNET  

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)    
      (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

   

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨          ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

Net Increase:      [*]

    

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 

(x)  

  A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.     ¨      
   

 

¨  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

¨  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

   

 

x  

 

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By Mutual Agreement of the Contracting Parties

 

   

 

E. IMPORTANT: Contractor      ¨    is not,      x    is required to sign this
document and return       1       copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to incorporate the relocation of the Grand
Forks, North Dakota (GFK) Service Point to Fargo, North Dakota (FAR). Effective
January 31, 2016, both parties mutually agree to the following conditions:

 

1. The aviation supplier will transfer its operations from GFK to FAR. The
commencement date for such operations (the “Commencement of Operations Date”)
will be based on the actual date the aviation supplier begins operations at FAR.
The aviation supplier will notify the Postal Service thirty (30) days in advance
of the Commencement of Operations Date.

 

2. In consideration of the aviation supplier moving its operations from GFK to
FAR, the

 

Continued...

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    James A. Davis, Vice President

         

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ JAMES A. DAVIS

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

1-29-2016

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

1/29/16

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

Of

 

3

 

            

 

CONTRACT/ORDER NO.

ACN-13-FX/044

 

AWARD/
EFFECTIVE DATE  

 

01/31/2016

 

MASTER/AGENCY CONTRACT NO    

 

  SOLICITATION NO.  

SOLICITATION        

ISSUE DATE

                ITEM NO    

 

  SCHEDULE OF SUPPLIES / SERVICES   QUANTITY    UNIT        UNIT PRICE      
AMOUNT    

Postal Service will pay to the aviation supplier [*] payable in [*] monthly
installments of [*] each beginning [*] and ending [*]. In the unlikely event
that weather conditions delay the Commencement of Operations Date beyond
October 31, 2016, the final [*] payment will be made on the new Commencement of
Operations Date.

 

3. If the aviation supplier is able to negotiate with the GFK Airport Authority
to terminate the aviation supplier’s lease for a fee, then the total amount owed
under paragraph 4 below will be reduced in an amount equal to the settlement
reduction. Any such negotiated termination fee must be approved by the Postal
Service in advance. If the aviation supplier is not able to terminate its lease
and uses for its own benefit or subleases any portion of the GFK leased space,
the aviation supplier will promptly disclose such to the Postal Service and the
parties will in good faith negotiate an appropriate reduction in the monthly fee
set out in paragraph 4 below.

 

4. In further consideration of the aviation supplier agreeing to move its
operations from GFK to FAR, beginning on the Commencement of Operations Date and
continuing through March 31, 2023, the Postal Service will pay to the aviation
supplier a monthly fee of [*], subject to the reductions described above. If the
term of contract ACN-13-FX is not extended beyond the current expiration date of
September 30, 2020, upon the termination of ACN-13-FX the Postal Service will
pay the aviation supplier a lump sum amount equal to [*] multiplied by the
number of months remaining between September 30, 2020 and March 31, 2023.

 

5. Effective on the date the aviation supplier begins operations at FAR, all
references in the contract to the GFK Service Point shall be deleted and
replaced with “FAR” and all references to Grand Forks, ND will be replaced with
Fargo, ND.

 

6. As of the Commencement of Operations, all

 

Continued…

 

               

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

3

 

OF

 

3

 

            

 

CONTRACT/ORDER NO.

ACN-13-FX/044

 

AWARD/
EFFECTIVE DATE  

 

01/31/2016

 

MASTER/AGENCY CONTRACT NO.    

 

  SOLICITATION NO.  

SOLICITATION        

ISSUE DATE

                ITEM NO    

 

  SCHEDULE OF SUPPLIES / SERVICES   QUANTITY    UNIT        UNIT PRICE      
AMOUNT    

obligations on the part of the aviation supplier to provide services to the
Postal Service under the Contract at the GFK Service Point shall cease.

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Delivery: 01/31/2016

Discount Terms:

See Schedule

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 12/01/2014 to 09/30/2020

 

                 

Add Item 8 as follows:

                        8  

Grand Forks, ND (GFK) – Fargo, ND (FAR)

                 

Relocation Expenses

Account Number: 53703

 

              [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.